DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 46, 48 – 58, 68, 72 – 74 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim 46 - 71 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seok (US 20150071211 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46, 48 – 55, 58, 72 – 73 are rejected under 35 U.S.C. 103 as being unpatentable over Godana et al. (US 20170231003 A1) in view of Yang et al. (US 20170215202 A1) and Seok (US 20150071211 A1).

Regarding claim 46, Godana et al. discloses a method (Godana et al., FIG. 2) of controlling transmission in a communication network (Godana et al., FIG.1, communication system; [0050], a method for LBT based medium access), the method comprising: 
Godana et al., FIG. 9, communication station 100) of the communication network detecting potentially colliding usage of transmission resources (Godana et al., [0051] – [0052], performing a Listen-Before-Talk (LBT) based -based medium access procedure including: sensing a radio-based medium on a shared radio spectrum during a sensing duration; [0061], the Listen-Before-Talk, LBT, procedure is referred to as Sense-Before-Transmit); 
the communication device detecting cessation of the potentially colliding usage of the transmission resources (Godana et al., [0054] transmitting on the radio-based medium if no on-going transmission is detected during the sensing); 
after expiry of a backoff time period starting at the detection of the cessation of the usage of the transmission resources (Godana et al., [0055] waiting, when the communication station has transmitted, for a waiting duration that is based on a time duration between consecutive sensing occasions for at least one other communication station), 
the communication device performing a transmission on the transmission resources (Godana et al., [0054] transmitting on the radio-based medium if no on-going transmission is detected during the sensing).
Godana et al. does not expressly disclose the communication being performed synchronously with a further transmission on the transmission resources by at least one other communication device and the communication device receiving control information for synchronizing the transmission with the further transmission.
Yang et al., for example from an analogous field of endeavor (Yang et al., FIG. 12; [0146] a carrier aggregation situation of a 3GPP LTE-A band, which is a licensed band, and an unlicensed band (hereinafter, an LTE-U band) discloses the communication device receiving control information for synchronizing the transmission with the further transmission (Yang et al., [0149] if the eNB has determined a reserved resource period (RRP) during which the eNB desires to occupy an LTE-U band, the eNB may pre-inform the UE of the RRP to cause the UE to maintain a communication transmission/reception link during the indicated RRP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication device receiving control information for synchronizing the transmission with the further transmission as taught by Yang et al. with the system of Godana et al. in order to occupy or secure the corresponding band for a specific time duration (Yang et al., [0149]).
Godana et al. and Yang et al. do not expressly disclose the communication being performed synchronously with a further transmission on the transmission resources by at least one other communication device.
Seok for example, from an analogous field of endeavor (Seok, [0095] the next generation WLAN system supports a Multi User Multiple Input Multiple Output (MU-MIMO) transmission scheme) discloses the communication being performed synchronously with a further transmission on the transmission resources by at least one other communication device (Seok, [0095] in a Multi User Multiple Input Multiple Output (MU-MIMO) transmission scheme, a plurality of STAs can simultaneously access a channel).
et al. and Yang et al. in order to efficiently utilize a radio frequency channel (Seok, [0095]).

Regarding claim 48, Godana et al. - Yang et al. - Seok disclose the communication device receives the control information from the at least one other communication device (Yang et al., [0043], an eNB allocates a DL/UL time/frequency resource to a UE and the UE receives a DL signal and transmits a UL signal according to resource allocation of the eNB). The motivation is the same as in claim 46.

Regarding claim 49, Godana et al. - Yang et al. - Seok disclose the communication device receives the control information from a control node (Yang et al., FIG. 12, eNB) which is responsible for controlling the communication device and the at least one further communication device (Yang et al., [0151] the eNB transmits the synchronization or measurement RS(s) only during the RRP).  The motivation is the same as in claim 46.

Regarding claim 50, Godana et al. - Yang et al. - Seok disclose the communication device sending control information (Yang et al., [0043], an eNB allocates a DL/UL time/frequency resource to a UE and the UE receives a DL signal and transmits a UL signal according to resource allocation of the eNB) for synchronizing the transmission with the further transmission to the at least one further communication device (Godana et al., [0064], the time duration between consecutive sensing occasions corresponds to a sensing periodicity of the at least one other communication station).  The motivation is the same as in claim 46.

Regarding claim 51, Godana et al. - Yang et al. - Seok disclose the control information comprises a seed for pseudo-random determination of the backoff time period (Godana et al., [0065], the waiting duration, denoted TW, may be equal to or greater than the sum of the sensing periodicity, denoted PS, and sensing duration, denoted TS [TW is interpreted as the seed]).

Regarding claim 52, Godana et al. - Yang et al. - Seok disclose the control information comprises an indication of a time instance of the further transmission (Godana et al., [0104] the Clear Channel Assessment (CCA) show the listening durations and the longer hatched boxes denote the channel occupancy or transmit durations).

Regarding claim 53, Godana et al. - Yang et al. - Seok disclose a time interval between receipt of the control information by the communication device and the transmission by the communication device is larger than a sensing time for detecting usage of the transmission resources (Godana et al., [0058] the waiting step can be expressed as: repeating, when the communication station has transmitted, the LBT-based medium access procedure after expiry of a waiting duration that is based on a time duration between consecutive sensing occasions for at least one other communication station).

Regarding claim 54, Godana et al. - Yang et al. - Seok disclose the control information comprises an indication of a time instance of the transmission (Yang et al., [0154] the RRP may be configured such that boundaries of subframe(s) constituting the RRP are aligned with boundaries of subframe(s) configured on a Pcells).  The motivation is the same as in claim 46.

Regarding claim 55, Godana et al. - Yang et al. - Seok disclose a time interval between sending of the control information by the communication device (Yang et al., [0151] the eNB transmits the synchronization or measurement RS(s) only during the RRP) and the transmission by the communication device is larger than a sensing time for detecting usage of the transmission resources (Godana et al., [0060] the waiting duration is dependent on a time duration between consecutive sensing occasions for at least one other communication station).  The motivation is the same as in claim 46.

Regarding claim 58, Godana et al. discloses a communication device (Godana et al., FIG. 9, communication station 100; [0079] the communication station is a mobile station), comprising: 
Godana et al., FIG. 9, communication circuit 130); and processing circuitry (Godana et al., FIG. 9, processor 110) configured to: 
detect potentially colliding usage of the transmission resources (Godana et al., [0115] before transmitting in a granted sub-frame, the UE first senses the medium. If there is already an on-going transmission, the UE ignores the uplink grant and does not transmit); 
detect cessation of the potentially colliding usage of the transmission resources (Godana et al., [0115] If there is no on-going transmission, the UE may have the opportunity to transmit); 
after expiry of a backoff time period starting at the detection of the cessation of the usage of the transmission resources (Godana et al., [0115] when the UE has transmitted, it waits for a waiting duration that is based on a time duration between consecutive sensing occasions for at least one other UE), 
perform a transmission on the transmission resources, via the interface, (Godana et al., [0056] the other communication station(s) are also allowed/ensured access to the radio-based medium on the shared radio spectrum).
Godana et al. does not expressly disclose performing a transmission synchronously with a further transmission on the transmission resources by at least one other communication device and receiving control information for synchronizing the transmission with the further transmission.
et al., for example from an analogous field of endeavor (Yang et al., FIG. 12; [0146] a carrier aggregation situation of a 3GPP LTE-A band, which is a licensed band, and an unlicensed band (hereinafter, an LTE-U band) discloses receiving control information for synchronizing the transmission with the further transmission (Yang et al., [0149] if the eNB has determined a reserved resource period (RRP) during which the eNB desires to occupy an LTE-U band, the eNB may pre-inform the UE of the RRP to cause the UE to maintain a communication transmission/reception link during the indicated RRP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving control information for synchronizing the transmission with the further transmission as taught by Yang et al. with the system of Godana et al. in order to occupy or secure the corresponding band for a specific time duration (Yang et al., [0149]).
Godana et al. and Yang et al. do not expressly disclose performing a transmission synchronously with a further transmission on the transmission resources by at least one other communication device.
Seok for example, from an analogous field of endeavor (Seok, [0095] the next generation WLAN system supports a Multi User Multiple Input Multiple Output (MU-MIMO) transmission scheme) discloses performing a transmission synchronously with a further transmission on the transmission resources by at least one other communication device (Seok, [0095] in a Multi User Multiple Input Multiple Output (MU-MIMO) transmission scheme, a plurality of STAs can simultaneously access a channel).
et al. and Yang et al. in order to efficiently utilize a radio frequency channel (Seok, [0095]).

Regarding claim 72, Godana et al. - Yang et al. - Seok disclose the communication device updates the seed on a regular basis (Yang et al., [0152], a start timing of the RRP may be periodically or semi-statically configured through higher layer signaling), and/or wherein the seed is based on a network identity associated with the communication device and the at least one further communication device, and/or wherein the seed is based on a current time (Yang et al., [0152], the eNB may pre-inform the UE of the M value and usage of the M SFs through higher layer signaling (using the PCell) or through a physical control/data channel).  The motivation is the same as in claim 46.

Regarding claim 73, Godana et al. - Yang et al. - Seok disclose before performing the transmission on the transmission resources, the communication device rechecking for potentially colliding usage of the transmission resources (Godana et al., [0059] when the communication station has had a transmit opportunity and transmitted data on the radio-based medium, the LBT-based medium access procedure is repeated or performed again only after the waiting duration has expired), and 
Godana et al., [0054] transmitting on the radio-based medium if no on-going transmission is detected during the sensing).

Claims 56, 57, 68 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Godana et al. (US 20170231003 A1) in view of Yang et al. (US 20170215202 A1).
Regarding claim 56, Godana et al. discloses a method (Godana et al., FIG. 2) of controlling transmission in a communication network (Godana et al., FIG. 1), the method comprising: 
a node (Godana et al., FIG. 1, base stations 10-1) of the communication network providing information (Godana et al., [0082] LTE in Unlicensed spectrum (LTE-U), requires Medium Access Control, MAC, protocols to enable coexistence with WiFi and/or other LTE-U networks belonging to other operators) to multiple communication devices (Godana et al., Fig. 1, mobile stations 20-1 - 20-K) performing transmissions on transmission resources after a backoff time period starting when detecting cessation of potentially colliding usage of the transmission resources (Godana et al., [0110] LBT will be performed at the end of a first sub-frame following transmission, in order to evaluate the possibility of transmitting in the second sub-frame following transmission); 
Godana et al., [0113] adaptive LBT enables channel sharing between any number of networks).
Godana et al. does not expressly disclose providing control information to the multiple communication devices.
Yang et al., for example from an analogous field of endeavor (Yang et al., FIG. 12; [0146] a carrier aggregation situation of a 3GPP LTE-A band, which is a licensed band, and an unlicensed band (hereinafter, an LTE-U band) discloses providing control information to the multiple communication devices (Yang et al., [0149] if the eNB has determined a reserved resource period (RRP) during which the eNB desires to occupy an LTE-U band, the eNB may pre-inform the UE of the RRP to cause the UE to maintain a communication transmission/reception link during the indicated RRP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine providing control information to the multiple communication devices as taught by Yang et al. with the system of Godana et al. in order to occupy/secure the corresponding band for a specific time duration (Yang et al., [0149]).

Regarding claim 57, Godana et al. as modified by Yang et al. discloses the control information comprises a seed for pseudo-random determination of the backoff time period (Godana et al., [0065], the waiting duration, denoted TW, may be equal to or greater than the sum of the sensing periodicity, denoted PS, and sensing duration, denoted TS [TW is interpreted as the seed]).

Regarding claim 68, Godana et al. discloses a node for a communication network (Godana et al., FIG. 9, communication station 100; [0078], the communication station is a radio base station), the node comprising: an interface (Godana et al., FIG. 9, communication circuit 130) for controlling multiple communication devices (Godana et al., Fig. 1, mobile stations 20-1 - 20-K); and processing circuitry (Godana et al., FIG. 9, processor 110) configured to provide information to the multiple communication devices (Godana et al., FIG. 1; [0082] LTE in Unlicensed spectrum (LTE-U), requires Medium Access Control, MAC, protocols to enable coexistence with WiFi and/or other LTE-U networks belonging to other operators); 
wherein the multiple communication devices are configured to perform transmissions on transmission resources after a backoff time period starting at detection of cessation of potentially colliding usage of the transmission resources (Godana et al., [0110] LBT will be performed at the end of a first sub-frame following transmission, in order to evaluate the possibility of transmitting in the second sub-frame following transmission); and 
wherein the information enables synchronization of the transmissions by the multiple communication devices (Godana et al., [0056] the other communication station(s) are also allowed/ensured access to the radio-based medium on the shared radio spectrum; [0113] adaptive LBT enables channel sharing between any number of networks).
et al. does not expressly disclose providing control information to the multiple communication devices.
Yang et al., for example from an analogous field of endeavor (Yang et al., FIG. 12; [0146] a carrier aggregation situation of a 3GPP LTE-A band, which is a licensed band, and an unlicensed band (hereinafter, an LTE-U band) discloses providing control information to the multiple communication devices (Yang et al., [0149] if the eNB has determined a reserved resource period (RRP) during which the eNB desires to occupy an LTE-U band, the eNB may pre-inform the UE of the RRP to cause the UE to maintain a communication transmission/reception link during the indicated RRP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine providing control information to the multiple communication devices as taught by Yang et al. with the system of Godana et al. in order to occupy/secure the corresponding band for a specific time duration (Yang et al., [0149]).

Regarding claim 74, Godana et al. as modified by Yang et al. discloses the node updates the seed on a regular basis (Yang et al., [0152], a start timing of the RRP may be periodically or semi-statically configured through higher layer signaling). The motivation is the same as in claim 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416